                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                                 FLINT DIVISION

 In Re:                                          Case No. 18-32644-jda

 Jordan Lee Geyer
 Angela Ann Geyer, aka Angela Ann                Chapter 13
 Kamyszek

 Debtor.                                         Judge Joel D. Applebaum

                        WITHDRAWAL OF DOCUMENT (Doc.49)

U.S. Bank Trust National Association, as Trustee of LB - Igloo Series IV Trust (“Creditor”), by
and through their undersigned agent, hereby gives notice of a Withdrawal of Document Transfer
of Claim as it was filed in error.

                                                 Respectfully Submitted
                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Authorized Agent for Creditor
                                                 Sottile & Barile, LLC
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com




  18-32644-jda     Doc 50     Filed 06/18/21    Entered 06/18/21 14:03:31       Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on June 18, 2021, a copy of the foregoing Withdrawal was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/Parties may access this filing through the Court’s system:

       Walter A. Metzen, Debtor’s Counsel
       detroitbankruptcylawyer@gmail.com

       Carl Bekofske, Chapter 13 Trustee
       ECF@flint13.com

       U.S. Trustee, Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on June 18, 2021, a copy of the foregoing Withdrawal was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Jordan Lee Geyer, Debtor
       1125 Oak Cluster Dr.
       Howell, MI 48855

       Angela Ann Geyer, Debtor
       1125 Oak Cluster Dr.
       Howell, MI 48855

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




  18-32644-jda      Doc 50     Filed 06/18/21     Entered 06/18/21 14:03:31        Page 2 of 2
